Rao, Chief Judge:
The merchandise covered by the instant protest consists of certain plastic articles which were classified by the collector of customs at the port of entry as manufactures wholly or in chief value of cotton pursuant to the provisions of paragraph 923, of the Tariff Act of 1930, as modified by the Japúnese Protocol to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877, by virtue of the similitude provisions of paragraph 1559 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, and, accordingly, assessed with duty at the rate of 20 per centum ad valorem.
It is claimed in said protest that said merchandise is dutiable at only 12% per centum ad valorem, by virtue of said similitude provision, as manufactures in chief value of india rubber, as provided in paragraph 1537 (b) of the Tariff Act of 1930, as modified by said Japanese protocol.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto, which reads as follows:
*59IT IS HEREBY STIPUDATED AND AGREED by and between counsel for tbe respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule, which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed CCP by Cecil C. Piatt on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 20% ad valorem under Par. 923 by virtue of the similitude provision in Par. 1559 of the Tariff Act of 1930, and claimed properly dutiable at only 12%% ad valorem under Par. 153T (b) by virtue of the similitude provision in Par. 1559 of said Act, consists of covers of plastic which:
(a) do not have any filler material;
(b) are designed for out-door use;
(c) are not specially provided for in the Tariff Act, and
(d) are most similar in use to covers in chief value of india rubber.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked and initialed as aforesaid, to be dutiable at the rate of 12% per centum ad valorem, by similitude, as articles wholly or in chief value of india rubber, by virtue of the provisions of paragraph 1537 (b) of the Tariff Act of 1930, as modified by said Japanese protocol, and paragraph 1559 of said tariff act, as amended. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.